Citation Nr: 0603423	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-28 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability evaluation greater than 
50 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active service from January 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  That rating decision granted service 
connection for post-traumatic stress disorder and assigned an 
initial 30 percent evaluation.

The veteran testified before the undersigned at a Travel 
Board hearing in May 2004. The transcript is associated with 
the claims folder.

In a December 2004 decision, the Board granted a 50 percent 
evaluation for post-traumatic stress disorder.  A January 
2005 rating decision made the effective date of the 50 
percent evaluation commensurate with the date of the award of 
service connection.

The veteran appealed the Board's decision, and in September 
2005 the United States Court of Appeals for Veterans Claims 
(the Court) vacated that part of the Board's decision that 
denied an evaluation in excess of 50 percent for post-
traumatic stress disorder and remanded the case for 
readjudication in accordance with the Joint Motion for 
Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that the veteran has continued treatment 
with the VA Boston Healthcare System for PTSD since at least 
July 2004 and additional records may be available.  The 
veteran underwent a VA psychiatric examination in June 2005.  
The claims folder does not indicate that the RO issued a 
supplemental statement of the case (SSOC) following that 
examination.  Since consideration of that evidence by the 
Board in the first instance could result in prejudice to the 
veteran's claim, a remand is required.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Accordingly, the Board will REMAND this case to the RO via 
the Appeals Management Center in Washington DC for the 
following action:

1.  The veteran's records reflecting 
treatment for PTSD from 2004 to present 
should be obtained from the VA Boston 
Healthcare System.  

2.  The RO should readjudicate the issue 
on appeal, with consideration of the 
additional records, including the VA 
psychiatric examination dated in June 
2005.  Specifically the RO should 
consider that this case involves the 
initial rating of the veteran's service 
connected post-traumatic stress disorder 
from December 2002 to present and that 
separate, or staged, ratings can be 
assigned for separate periods of time 
based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran and 
his representative should be given an 
opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

